       Case 1:18-cv-00656-RB-JFR Document 195 Filed 01/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO
_____________________________________
VOLKER STROBEL, et al.                   )
                                         )
      Plaintiffs/Counterclaim Defendants )
                                         )
v.                                       ) Case No. 1:18-cv-00656-RB-JFR
                                         )
UWE RUSCH, et al.                        )
                                         )
      Defendants/Counterclaim Plaintiffs )

PLAINTIFFS’ RESPONSE AND STIPULATION WITH RESPECT TO DEFENDANTS’
               MOTION TO WITHDRAW COUNTERCLAIM

       Plaintiffs herein, acting in response to Defendants’ Motion to Withdraw their Counterclaim

for breach of fiduciary duty [Doc. 193] and in accord with Rule 41(a)(1)(A)(ii), F.R.C.P., stipulate

to Defendants’ request and to the dismisal with prejudice of Defendants’ counterclaim for breach

of fiduciary duty.

                                                     Respectfully submitted,

                                                     /s/ Jeffrey L. Squires
                                                     Jeffrey L. Squires
                                                     PEACOCK LAW P.C.
                                                     201 Third Street NW
                                                     Suite 1340
                                                     Albuquerque, NM 87102
                                                     Tel.: (505)-998-6116
                                                     jsquires@peacocklaw.com
      Case 1:18-cv-00656-RB-JFR Document 195 Filed 01/04/21 Page 2 of 2




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

       _____________________________________
       VOLKER STROBEL, et al.                   )
                                                )
             Plaintiffs/Counterclaim Defendants )
                                                )
       v.                                       )         Case No. 1:18-cv-00656-RB-JFR
                                                )
       UWE RUSCH, et al.                        )
                                                )
             Defendants/Counterclaim Plaintiffs )

                        CERTIFICATE OF SERVICE
                                 FOR
PLAINTIFFS’ RESPONSE AND STIPULATION WITH RESPECT TO DEFENDANTS’
               MOTION TO WITHDRAW COUNTERCLAIM

       I hereby certify that on this 4th day of January 2021, a true and correct copy of Plaintiffs’

Response and Stipulation with Respect to Defendants’ Motion to Withdraw Counterclaim was

filed through the Court’s CM/ECF system causing the following counsel of record to be served:

       Uwe Rusch
       Dr.Mabel Rusch
       2624 SW 4th Avenue
       CApe Coral, FL 33914
       Telephone: 239.810.7941
       Facsimile: 239.214.0278 (fax)
       info@mindfoods.us
       Pro se Defendants

       /s/ Jeffrey L. Squires
